DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 11/09/2020 has been entered. Claims 1,5-8,12-15 and 19-20 have been amended. No Claim has been canceled. No New Claim has been added. Claims 1-20 are still pending in this application, with claims 1,8 and 15 being independent.


Response to Arguments
Applicant’s arguments with respect to Claims 1,8 and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 7,14,15 and 19 are objected to because of the following informalities:
In claim 7, line 2, as the claim dependency is changed to the Claim 1, “generating offload configuration” is not linked properly to “downloading the set of instructions” limitation of the Claim 1
In claim 14, the claim is similar to the claim 7 but it’s dependency is not to the independent claim similar to the claim 7 
In claim 19, line 8, “fast path packet processing” should read “the fast path packet processing”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barde (US 2012/0324442 A1,  hereinafter referred to as “Karino”) and in further view of Shah et al. (US 2016/0232019 A1, hereinafter “Shah”) in further view of WASKIEWICZ (US 62/582210 Al-specification and Appendix to specification (i.e. S+A), hereinafter referred to as “Waskiewicz”).

Regarding claims 1,8 and 15, Barde discloses a method and a host computer (Barde Fig.3A,11 Para[0033] The in-server distributed switch (i.e. host computer) which contains a processor and a memory) comprising:
receiving, by a virtual machine (VM), one or more packets of a data flow (Barde Fig.3A,212,204 Para[0034] The virtual machine receives packets);
performing, by the VM, slow path packet processing of the one or more packets of the data flow (Barde Fig.1, Para[0026,28] The slow path contains configuration and connectivity management. The slow path is implemented in dom-0 (i.e. virtual machine) user space);
generating, by the VM, a set of instructions for performing fast path packet processing offload on data (Barde Para[0055] The hypervisor based fast path device driver is programmed);
providing the set of instructions for the data flow to a hypervisor (Barde Para[0055] The hypervisor based fast path device driver is programmed and associated changes are made to the hypervisor).
Barde does not explicitly disclose in response to receiving the set of instructions for the data flow, selecting, by the hypervisor, based on capabilities of the fast path packet processing offload and available resources, a packet processing offload destination from a plurality of destinations.
However, Karino from the same field of invention discloses in response to receiving the set of instructions for the data flow (Karino Fig.11,12 Ref:S100,S105 Para[0127-0134] Note the offload request is sent from the virtual machine to the management software (i.e. hypervisor) for cryptography processing (i.e. data flow)), selecting, by the hypervisor, based on capabilities of the fast path packet processing offload and available resources (Karino Fig.8,11,12 Ref:S110,S130 Para[0107-110] Note the management software acquires information on a CPU, memory, a disk capacity (i.e. available resources) and I/O function (i.e. capability) of the physical machine and capability of accelerator. The processing is done at the offload processing block or cryptography processing accelerator), a packet processing offload destination from a plurality of destinations (Karino Fig.6 Ref:1,3,4 Para[0004,0080] Note Physical machine has Management software (i.e. hypervisor), virtual switch and virtual machine for packet processing (i.e. multiple destinations)).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for network switching function disclosed by Barde and the computer system and offloading method disclosed by Karino with a motivation to make this modification to be used to improve processing efficiency of a computer system by offloading processing to another area of the physical machine (Karino, [0015]).
Barde in view of Karino does not explicitly disclose wherein the plurality of destinations comprises a physical network interface controller (“PNIC”), a hypervisor kernel space module and a hypervisor user space module.

However, Shah from the same field of invention discloses wherein the plurality of destinations comprises a physical network interface controller (“PNIC”), a hypervisor kernel space module and a hypervisor user space module (Shah Fig.4 Ref:450,416,430,435 Para[0062-63] Note NIC, hypervisor kernel space and hypervisor user space being part of the offload architecture. Note the different flows can be processed by kernel module 432 in kernel space of hypervisor, virtual switch daemon 436 in user space of hypervisor or NIC 450).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for network switching function disclosed by Barde and the computer system and offloading method disclosed by Karino and the NIC with integrated network flow processing disclosed by Shah with a motivation to make this modification to be used for improvements in packet handling (Shah, [0003]).
Barde in view of Karino and Shah does not explicitly disclose downloading the set of instructions to the packet 
However, Waskiewicz from the same field of invention discloses downloading the set of instructions to the packet processing offload destination (Waskiewicz Fig.2 S+A:Page:10 Para[0031] Note eBPF program (i.e. set of instructions) is loaded in NIC) to configure the packet processing offload destination to perform fast path packet processing on the data packets that belong to the data flow (Waskiewicz S+A:Example:2 Page:11 Para[0038] Note packet type identification, extraction or matching packets (i.e. fast path processing) is performed by the NIC).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for network switching function disclosed by Barde and the computer system and offloading method disclosed by Karino and the NIC with integrated network flow processing disclosed by Shah and the method for programming flexible accelerated network pipeline using eBPF disclosed by Waskiewicz with a motivation to make this modification to be used for improving performance by offloading expensive flow rule to the NIC (Waskiewicz, [0030]).

Regarding claims 2,9 and 16, Barde in view of Karino, Shah and Waskiewicz discloses the method and the host computer as explained above for Claim 1. Waskiewicz further discloses wherein the packet processing offload destination is the PNIC (Waskiewicz Fig.2 Note NIC is the destination for packet processing offload).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for network switching function disclosed by Barde and the computer system and offloading method disclosed by Karino and the NIC with integrated network flow processing disclosed by Shah and the method for programming flexible accelerated network pipeline using eBPF disclosed by Waskiewicz with a motivation to make this modification to be used for improving performance by offloading expensive flow rule to the NIC (Waskiewicz, [0030]).


Claims 3-6,10-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barde in view of Karino, Shah, Waskiewicz and further in view of Melander et al. (US 2015/0067674 A1, hereinafter “Melander”).

Regarding claims 3,10 and 17, Barde in view of Karino, Shah and Waskiewicz discloses the method and the host computer as explained above for Claim 1. Barde in view of Karino, Shah and Waskiewicz does not explicitly disclose wherein the packet processing offload destination is a hypervisor kernel space module.
However, Melander from a similar field of invention discloses wherein the packet processing offload destination is a hypervisor kernel space module (Melander Fig.7 Ref:700 Para[0046] Note hypervisor provides a virtual platform in a kernel space).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for network switching function disclosed by Barde and the Karino and the NIC with integrated network flow processing disclosed by Shah and the method for programming flexible accelerated network pipeline using eBPF disclosed by Waskiewicz and the method for layer-3 service implementation disclosed by Melander with a motivation to make this modification to be used for a mechanism to automatically populate the routing and forwarding tables needed by a routing service (Melander, [0009]).

Regarding claims 4,11 and 18, Barde in view of Karino, Shah and Waskiewicz discloses the method and the host computer as explained above for Claim 1. Barde in view of Karino, Shah and Waskiewicz does not explicitly disclose wherein the packet processing offload destination is the hypervisor user space module.
 However, Melander from a similar field of invention discloses wherein the packet processing offload destination is the hypervisor user space module (Melander Fig.7 Ref:702 Para[0046] Note hypervisor provides a virtual platform in a user space).


Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for network switching function disclosed by Barde and the computer system and offloading method disclosed by Karino and the NIC with integrated network flow processing disclosed by Shah and the method for programming flexible accelerated network pipeline using eBPF disclosed by Waskiewicz and the method for layer-3 service implementation disclosed by Melander with a motivation to make this modification to be used for a mechanism to automatically populate the routing and forwarding tables needed by a routing service (Melander, [0009]).

Regarding claims 5,12 and 19, Barde in view of Karino, Shah and Waskiewicz discloses the method and the host computer as explained above for Claim 1. Karino further discloses determining, based on hardware capabilities of the PNIC and capabilities of the hypervisor, whether to offload the fast path packet processing of the data flow to the hypervisor (Karino Fig.8,11,12 Ref:S110,S130 Para[0107-110] Note the management software acquires information on a CPU, memory, a disk capacity (i.e. available resources) and I/O function (i.e. capability) of the physical machine and capability of accelerator. The processing is done at the offload processing block or cryptography processing accelerator).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for network switching function disclosed by Barde and the NIC with integrated network flow processing disclosed by Shah and the method for programming flexible accelerated network pipeline using eBPF disclosed by Waskiewicz and the computer system and offloading method disclosed by Karino with a motivation to make this modification to be used to improve processing efficiency of a computer system by offloading processing to another area of the physical machine (Karino, [0015]).
Waskiewicz further discloses in response to determining that the fast path packet processing for the data flow can be offloaded to the kernel space of the hypervisor (Waskiewicz Fig.2 S+A:Page:10 Note the eBPF program generate match criteria within eBPF program).

It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for network switching function disclosed by Barde and the computer system and offloading method disclosed by Karino and the NIC with integrated network flow processing disclosed by Shah and the method for programming flexible accelerated network pipeline using eBPF disclosed by Waskiewicz with a motivation to make this modification to be used for improving performance by offloading expensive flow rule to the NIC (Waskiewicz, [0030]).
Barde in view of Karino, Shah and Waskiewicz does not explicitly disclose in response to determining that the fast path packet processing for the data flow can be offloaded to the hypervisor: determining whether the fast path packet processing for the data flow can be offloaded to a kernel space of the hypervisor and downloading the set of instructions to the kernel space of the hypervisor to configure the hypervisor to enable the hypervisor to provide the fast path packet processing on the data packets that belong to the data flow.

However, Melander from a similar field of invention discloses in response to determining that the fast path packet processing for the data flow can be offloaded to the hypervisor: determining whether the fast path packet processing for the data flow can be offloaded to a kernel space of the hypervisor (Melander Fig.7 Ref:700 Para[0046] Note hypervisor provides a virtual platform in a kernel space); and downloading the set of instructions to the kernel space of the hypervisor to configure the hypervisor to enable the hypervisor to provide the fast path packet processing on the data packets that belong to the data flow (Melander Fig.7 Ref:700 Para[0031] Note the routing functionality is implemented in the kernel space).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for network switching function disclosed by Barde and the computer system and offloading method disclosed by Karino and the NIC with integrated network flow processing disclosed by Shah and the method for programming flexible accelerated network pipeline using eBPF disclosed by Waskiewicz and the method for layer-3 service implementation disclosed by Melander with a motivation to make this modification to be used for a mechanism to automatically populate the routing and forwarding tables needed by a routing service (Melander, [0009]).

Regarding claims 6,13 and 20, Barde in view of Karino, Shah and Waskiewicz discloses the method and the host computer as explained above for Claim 1. Karino further discloses determining, based on the hardware capabilities of the PNIC and the capabilities of the hypervisor (Karino Fig.8,11,12 Ref:S110,S130 Para[0107-110] Note the management software acquires information on a CPU, memory, a disk capacity (i.e. available resources) and I/O function (i.e. capability) of the physical machine and capability of accelerator. The processing is done at the offload processing block or cryptography processing accelerator).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for network switching function disclosed by Barde and the NIC with integrated network flow processing disclosed by Shah and the method Waskiewicz and the computer system and offloading method disclosed by Karino with a motivation to make this modification to be used to improve processing efficiency of a computer system by offloading processing to another area of the physical machine (Karino, [0015]).
Waskiewicz further discloses in response to determining that the fast path packet processing for the data flow can be offloaded to the user space of the hypervisor (Waskiewicz Fig.2 S+A:Page:10 Note the eBPF program generate match criteria within eBPF program).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for network switching function disclosed by Barde and the computer system and offloading method disclosed by Karino and the NIC with integrated network flow processing disclosed by Shah and the method for programming flexible accelerated network pipeline using eBPF disclosed by Waskiewicz with a motivation to make this modification to be used for improving performance by offloading expensive flow rule to the NIC (Waskiewicz, [0030]).

Barde in view of Karino, Shah and Waskiewicz does not explicitly disclose whether the fast path packet processing for the data flow can be offloaded to a user space of the hypervisor; downloading the set of instructions to the user space of the hypervisor to configure the hypervisor to enable the hypervisor to provide the fast path packet processing on the data packets that belong to the data flow.
However, Melander from a similar field of invention discloses whether the fast path packet processing for the data flow can be offloaded to a user space of the hypervisor Melander Fig.7 Ref:702 Para[0046] Note hypervisor provides a virtual platform in a user space; downloading the set of instructions to the user space of the hypervisor to configure the hypervisor to enable the hypervisor to provide the fast path packet processing on the data packets that belong to the data flow (Melander Fig.7 Ref:702 Para[0046] Note a virtual machine is generated to run on the virtual machine platform in the user space).


Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for network switching function disclosed by Barde and the computer system and offloading method disclosed by Karino and the NIC with integrated network flow processing disclosed by Shah and the method for programming flexible accelerated network pipeline using eBPF disclosed by Waskiewicz and the method for layer-3 service implementation disclosed by Melander with a motivation to make this modification to be used for a mechanism to automatically populate the routing and forwarding tables needed by a routing service (Melander, [0009]).



Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barde in view of Karino, Shah, Waskiewicz and further in view of Campbell et al. (US 2006/0168436 A1, hereinafter “Campbell”).


Regarding claims 7 and 14, Barde in view of Karino, Shah and Waskiewicz discloses the method and the host computer as explained above for Claim 1. Waskiewicz further discloses generating, based at least in part on the set of instructions and an application programing interface (“API”) for capturing network function packet processing, a packet processor offload configuration for the packet processing offload destination (Waskiewicz Fig.2,4  S+A:Page:10 The match criteria is used to generate eBPF program using hardware hints and API. The eBPF program source code (i.e. packet processor offload) includes one or more requested offload hints. Each offload hint identifies accelerated packet processing to be performed by the NIC and specify how the results of that processing are to be returned as metadata. A binary file is created to offload hints for NIC (i.e. packet processing offload destination).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for network switching function disclosed by Barde and the computer system and offloading method disclosed by Karino and the NIC with Shah and the method for programming flexible accelerated network pipeline using eBPF disclosed by Waskiewicz with a motivation to make this modification to be used for improving performance by offloading expensive flow rule to the NIC (Waskiewicz, [0030]).
Barde in view of Karino, Shah and Waskiewicz does not explicitly disclose wherein generating, based at least on the set of instructions and the API, the packet processor offload for the PNIC comprises translating actions included in the set of instructions into instructions and primitives that the PNIC can process; wherein generating, based at least on the set of instructions and the API, the packet processor offload configuration for the kernel space of the hypervisor comprises translating the actions included in the set of instructions into instructions and primitives that the hypervisor can process; and wherein generating, based at least on the set of instructions and the API, the packet processor offload configuration for the user space of the hypervisor comprises translating the actions included in the set of instructions into instructions and primitives that the hypervisor can process.

However, Campbell from a similar field of invention discloses wherein generating, based at least on the set of instructions and the API, the packet processor offload for the PNIC comprises translating actions included in the set of instructions into instructions and primitives that the PNIC can process (Campbell Fig.5 Ref:506 Para[0046-47] Note once the platform is selected, the install server translates one or more macro-function instruction based on the target platform into a plurality of primitive functions); wherein generating, based at least on the set of instructions and the API, the packet processor offload configuration for the kernel space of the hypervisor comprises translating the actions included in the set of instructions into instructions and primitives that the hypervisor can process (Campbell Fig.5 Ref:506 Para[0046-47] Note once the platform is selected, the install server translates one or more macro-function instruction based on the target platform into a plurality of primitive functions); and wherein generating, based at least on the set of instructions and the API, the packet processor offload configuration for the user space of the hypervisor (Campbell Fig.5 Ref:506 Para[0046-47] Note once the platform is selected, the install server translates one or more macro-function instruction based on the target platform into a plurality of primitive functions).
the method for network switching function disclosed by Barde and the computer system and offloading method disclosed by Karino and the NIC with integrated network flow processing disclosed by Shah and the method for programming flexible accelerated network pipeline using eBPF disclosed by Waskiewicz and the methods to facilitate the creation and configuration management of computing systems disclosed by Campbell with a motivation to make this modification to be used to install and configure a computing system locally with less time (Campbell, [0004]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Conclusion

The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2017/0366605 to Chang (Fig.6 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2018/0357098 to Dube (Fig.2,6 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2018/0109471 to Chang (Fig.4 and associated paragraphs).
4.	U.S. Patent Application Publication No. 2012/0084487 to Barde (Fig.3 and associated paragraphs).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415